Title: To James Madison from George McClure, 14 February 1814
From: McClure, George
To: Madison, James


        
          Sir,
          Bath Steuben County 14h. Feby. 1814
        
        Inclosed is a handbill which I have been under the necessity of publishing in order to exculpate myself from any blame, in relation to the late disaster on our frontier, You will perceive Sir that it was out of my power to guard the frontier without a sufficient Phisical force, And that provision was not made in due time is evident from the documents contained in

my publication, I have the honor to be your Excellencies Most obedient & Hb. Servt.
        
          Geo. Mc,Clure
        
      